Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 requires the gas pressure is between the vapor pressure of the nanotube solution and 1 ATM.  The claim is indefinite because the vapor pressure of the solution is not claimed and the solution materials are not claimed such that one would know what vapor pressure is and therefore what range the gas pressure is.
Claims 2 and 3 recites the limitation "filtering process" in lines 2 and 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “at least one nanotube length distribution adjustment process is a sono-chemical cutting process”.  Claims 2 and 3 which depend from claim 1 recite “at least one of said nanotube adjustment processes is a filtering process”.  It is not clear if the at least one nanotube length distribution processes includes a sono-chemical cutting process and a filtering process or both of the processes.  The scope of claims 2 and 3 is unclear and indefinite as the claims do not require the “at least one nanotube length distribution adjustment processes” additionally includes a filtering process.
Claims 14 and 15 recite the limitation "at least one purification process including at least one of filtering, centrifugating and chemical treating" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a sono-chemical cutting process.  The specification teaches the length distribution adjustment processes include sono-chemical cutting, filtering, centrifugating and chemical treating.  It is not clear how a purification process is different from the length distribution adjustment process.  The scope of purification process versus nanotube length distribution adjustment process is unclear as the nanotube length distribution adjustment process can be a filtering process as well as a purification process.  It is unclear if a purification process is different from a nanotube length distribution adjustment process.
The term “preselected nanotube length distribution” and “preselected range” in claims 3, 6, 17, 18 and 19 are relative terms which renders the claim indefinite. The term “preselected nanotube length distribution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As preselected nanotube length distribution is a relative term one of ordinary skill in the art cannot distinguish the claimed invention from prior art.
The term “minimum size feature” in claim 19 is a relative term which renders the claim indefinite. The term “minimum size feature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As “minimum size feature” is a relative term one of ordinary skill in the art cannot distinguish the claimed invention from prior art.

Response to Arguments
Applicant’s amendments and arguments, with respect to 35 USC 112(b) over claim 4 has been fully considered and are persuasive.  The 35 USC 112(b) over claim 4 is been withdrawn because claim 4 is amended to limit the claim to one preselected range of 1 to 5 micron.
Applicant’s amendments and arguments, with respect to 35 USC 112(b) over claim 3 and 6 has been fully considered and are persuasive.  The 35 USC 112(b) for relative term and lack of antecedent basis over claim 3 and 6 have been withdrawn because claims 3 and 6 are amended to claim the process is one of filtering and not purified.
Applicant’s amendments and arguments, with respect to 35 USC 112(b) over claims 9 and 10 have been fully considered and are persuasive.  The 35 USC 112(b) over claims 9 and 10 has been withdrawn because claims 9 and 10 are cancelled and incorporated into claim 1.
The 35 USC 112(b) rejection over claim 9 is not persuasive for the claim as being indefinite because the gas pressure is between the vapor pressure of the nanotube solution and 1 ATM.  The claim is indefinite because the vapor pressure of the solution is not claimed and the solution materials are not claimed such that one would know what vapor pressure is and therefore what range the gas pressure is.  The rejection is maintained as the claim limitation is now in claim 1.
New grounds of rejection are presented under 35 USC 112(b) as the processes described as a nanotube length distribution adjustment process and a purification process overlap in scope it is indefinite what process steps are being claimed.
The 35 USC 102 rejection over Smalley and the 102 rejection over Nishino are withdrawn in view of the amendments.
The 35 USC 103 rejections over Nishino are withdrawn as Nishino does not teach a gas is provided in the processes of carbon nanotube cutting nor filtering nor purification.
The 35 USC 103 over Smalley is revised per the amendments and maintained.  Applicant argues that Smalley does not teach the gas pressure by bubbling a gas through said nanotube solution and the gas sweep disclosed in Smalley is performed in the annealing zone and in the annealing zone the temperature is maintained from 400C to 1500C and the solvent of water or organic inorganic liquid would be boiled.
In response, Smalley teaches a gas that is provided that moves through the tube from inlet to outlet and that reasonably could bubble through the liquid dispersion.  Smalley also teaches the processes of cutting and annealing [0107] which is interpreted to be a combined process.  Regarding the argument that the liquid would be boiled or evaporated at the high temperature.  The annealing occurs at a higher pressure of 50-2000 torr and as claimed in a gas pressure of up to 1 ATM.  
Applicant’s argument is persuasive and the rejections over Smalley are withdrawn.  The claims are allowable over the prior art of record and upon resolution of the 35 USC 112(b) rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759